1                                                                                    r,~~~             —
2
3                                                           ~!        ~ JAN ~ 5 ?_i~l~
                                                                      l __~ ___ ._~_'-.. __
                                                                      .
4                                                                -.   ~~     _ ~-      -~ ~ 0 /~~ i. GRPJIA

5
                                                           `4              _~'`     _ JiJ     1.~7 CFP'~1 Y 3



6
7
 81                           iJNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
      ~ UNITED STATES OF AMERICA,                     Case No.: l~-C,~ ~~ ~ ~=3
11
                           Plaintiff,                  ORDER OF DETENTION PENDING
12                                                     FURTHER REVOCATION
                    v.                                 PROCEEDINGS
13                                                    (~ED.R. CRIM.P. 32.1(a){6); 1S
       Lea,-{.e,,,,,~    l~,.rc~,                       T.S.C. § 3143(a)(1))
14
                           Defendant.
15
16          The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the E~~c..l~                                 District of
18 (r~,~~:;~ for alleged violations) ofthe terms and conditions ofprobation
19 or supervised release; and
20          Having conducted a detention hearing pursuant to Federal Rule of Criminal
21 Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1),the Court finds that:
22 A.(~ The defendant has not met his/her burden of establishing by clear and
23              convincing evidence that he/she is not likely to flee ifreleased under 18
24              U.S.C. § 3142(b)or (c). This finding is based on tha following:
25             (~ information in the Pretrial Services Report and Recommendation
26             ( j~ information in the violation petition and reports)
27             (}        the defendant's nonobjection to detention at this time
28             () other•


                                                  1
 1          and/ or
2 B.(       The defendant has not met his/her burden of establishing by clear and
 3          convincing evidence that he/she is not likely to pose a danger to the safety
4           ofany other person or the connmunity ifreleased under 18 U.S.C.
 5          § 3142(b)or (c). This finding is based on the following:
6          (.~inf        anon in the Pretrial Services Report and Recommendation
7                 information in the violation petition and reports)
 8          O     the defendant's nonobjection to detention at this time
 9          O     other• .
i0
11 TT THEREFORE IS ORDERED that the defendant.be detained pending the further
12 revocation proceedings.
13
14 Dated: 1 2s ~ q                                 ~~l-rvr~.
              I
15   ~ ~                                 UNITBD STATES MAGISTRATE JUDGrE
16
17
18
19
20
21
22
23
24
25
26
27
28


     ~~                                     2
